Order entered October 22, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01076-CR

                           JASON KYLE REMBERT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F-1321209-H

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the June 3, 2019 motion of

Valencia Bush to withdraw as counsel on appeal for appellant Jason Kyle Rembert.          We

DIRECT the Clerk of the Court to remove Valencia Bush as counsel of record for appellant.

We DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Jason Kyle Rembert, TDC #02223602, Jorden Unit,1992 Helton Road; Pampa, Texas, 79065.


                                                    /s/   ROBBIE PARTIDA-KIPNESS
                                                          JUSTICE